Case 6:17-cv-00448-MC   Document 83-2   Filed 01/04/19   Page 1 of 19




                          Ulrich Mayr


                         Volume 1 & 2


           Freyd v University of Oregon, et al


                        June 13th, 2018




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                       Ex. B, Page 1 of 19
                              Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                     Document
                                                     Ulrich83-2
                                                            Mayr Filed 01/04/19                      Page 2 of 19
                                                     Volumes 1 & 2
                                                              1                                                                  3

              IN THE UNITED STATES DISTRICT COURT                 1                    APPEARANCES (continued)
                  FOR THE DISTRICT OF OREGON                      2
                          EUGENE DIVISION                         3    For Defendant Michael Schill:
                                                                  4       PERKINS COIE LLP
     JENNIFER JOY FREYD,                 )                        5       1120 NW Couch, 10th Floor
               Plaintiff,                ) No.                    6       Portland, OR 97209
         v.                              ) 6:17-CV-00448-MC       7       503/727-2000
     UNIVERSITY OF OREGON, MICHAEL H. ) Volume 1 of 2             8       BY: MR. NATHAN R. MORALES
     SCHILL and HAL SADOFSKY,            ) Pages 1-118            9       nmorales@perkinscoie.com
               Defendants.               )                        10
                                         )                        11   Also Present:
                                                                  12      ROBIN CASSIDY-DURAN, CLVS, VIDEOGRAPHER
                   DEPOSITION OF ULRICH MAYR                      13      JENNIFER JOY FREYD
                          June 13th, 2018                         14
                             Wednesday                            15   Reported by:
                            10:03 A.M.                            16      DEBORAH M. BONDS, CSR-RPR
                                                                  17      CC REPORTING & VIDEOCONFERENCING
              THE VIDEOTAPED DEPOSITION OF ULRICH MAYR            18      EUGENE         541/485-0111
     was commenced at Ford Alumni Center, 1720 East 13th          19
     Avenue, Room 340, Eugene, Oregon, before Deborah M.          20
     Bonds, CSR-RPR, Certified Shorthand Reporter in and          21
     for the State of Oregon.                                     22
                                                                  23
                                                                  24
                                                                  25

                                                              2                                                                  4

1                                                                 1                           INDEX
2                          APPEARANCES                            2    WITNESS.........................................PAGE
3                                                                 3    ULRICH MAYR
4    For the Plaintiff:                                           4        BY MS. MIDDLETON                            8,304
5       JOHNSON JOHNSON LUCAS & MIDDLETON                         5        BY MS. BARRAN                                   282
6       975 Oak Street, Suite 1050                                6    EXHIBITS........................................PAGE
7       Eugene, Oregon 97401                                      7    Exhibit 1       Department of Psychology Review,      7
                                                                                       Promotion, Tenure Procedures and
8       541/484-2434                                              8                    Guidelines
9       BY: MS. JENNIFER MIDDLETON                                9    Exhibit 2       Psychology Department Salary         83
                                                                                       Policy and Procedures
10      jmiddleton@justicelawyers.com                             10
                                                                       Exhibit 3       Department of Psychology Policies 87
11                                                                11                   and Procedures
12   For Defendants U of O and Hal Sadofsky:                      12   Exhibit 4       Merit Report Guidelines             101
13      BARRAN LIEBMAN LLP                                        13   Exhibit 5       Merit Scores Spreadsheet            102
14      601 SW 2nd Avenue, Suite 2300                             14   Exhibit 6       Ratings to Dollar Amounts           104
                                                                                       Spreadsheet
15      Portland, Oregon 97204                                    15
                                                                       Exhibit 7       July 2013 Final Spreadsheet         112
16      503/228-0500                                              16
                                                                       Exhibit 8       Spreadsheet                         125
17      BY: MS. PAULA BARRAN                                      17
                                                                       Exhibit 9       July 2014 Final Spreadsheet         126
18      pbarran@barran.com                                        18
                                                                       Exhibit 10      June of 2014 Spreadsheet of Merit 130
19      BY: MS. SHAYDA ZAERPOOR LE                                19                   Equity Raises
20      sle@barran.com                                            20   Exhibit 11      Merit Raise Calculations 2018       140
21                                                                21   Exhibit 12      2018 Final Spreadsheet              142
22                                           (continued)          22   Exhibit 13      List of Retention Situations        159
23                                                                23   Exhibit 14      Mayr Equity Package                 162
24                                                                24   Exhibit 15      Thumb Drive                         165
25                                                                25                                         (continued)




                                                     ccreporting.com
                                                                                       Ex. B, Page 2 of 19
                                                              Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                   Document
                                                   Ulrich83-2
                                                          Mayr Filed 01/04/19                    Page 3 of 19
                                                    Volumes 1 & 2
                                                           53                                                                55

1    also editor of a journal and, you know, we consider        1                And so they essentially pay a part of his
2    those contributions as service as well.                    2    base salary for doing part of his work for Harvard.
3       Q.    Uh-huh.                                           3       Q.       What does he do for Harvard?
4       A.    Or, you know, things that I do for the            4       A.       I don't -- I mean, he's directing a center
5    community, things like that, so they don't cease           5    there or a unit or -- I don't exactly know. It has
6    necessarily because I'm department head.                   6    to do with policy, advising, research coordination,
7       Q.    I'm sorry. I missed that.                         7    so because I don't have to oversee that work, I
8       A.    Things that I might do for the community.         8    don't need to have an exact description.
9    So we distinguish between internal and external            9                But it's very much overlapping with work
10   service, and external service can go on even though        10   that he's doing for the university as well, so it's
11   I'm department head.                                       11   not necessarily seen as a negative that he is --
12      Q.    I see. Uh-huh. And who evaluates you as           12   there's sort of some -- some synergy between what
13   department head in those merit evaluations?                13   he's doing here and what he's doing at Harvard.
14      A.    The -- it's sort of a two-stage process           14      Q.       Besides Professor Fisher's arrangement,
15   where my research and the little teaching that I           15   are you aware of anybody else who has some other
16   do -- and I'm not actually sure to what degree the         16   outside source of funding paying their base salary
17   department also evaluates my service. Probably it          17   other than through a course buyout?
18   does so I'm -- I'm evaluated in all of these three         18      A.       Well, we have two people who I really
19   aspects, I believe. I'm not hundred percent sure           19   don't know how to characterize them within our
20   about the service component right now.                     20   department because whether you should really count
21            And then the -- the -- probably the               21   them as actual department members or not is up to --
22   associate dean together with the dean, they also           22   up for question.
23   evaluate my -- so from their level, my contribution        23               It's Don Tucker who has created a --
24   as department head.                                        24   funded a company and has been for many years
25      Q.    So they --                                        25   essentially funded completely outside the company

                                                           54                                                                56

1       A.    So they have the final say, but they use          1    and is not -- you know, for many years we still had
2    input from the departments of regular merit review         2    him as on the books as regular professor and
3    process to, you know, make the judgment.                   3    basically keeping his salary as something that he
4       Q.    Okay. So you do go through the regular            4    could come back to if he ever decided not to do the
5    department merit review process?                           5    company anymore, but at some point he had
6       A.    Yes. Yes.                                         6    relinquished that.
7       Q.    And then the two deans have their final --        7                And so in some ways he probably should be
8       A.    Well, one dean -- I don't actually know.          8    considered no longer department member even though
9    I'm sorry. Impulse control.                                9    we -- for some purposes even list -- still list him.
10      Q.    And my understanding is that sometimes            10      Q.       He's not actually performing the job of a
11   people have outside sources of funding that pay a          11   full professor, is he?
12   portion of their base salary --                            12      A.       No. He -- I think the only thing he does
13      A.    Uh-huh.                                           13   still is every once in a while is take graduate
14      Q.    -- is that right?                                 14   students.
15      A.    Uh-huh, uh-huh.                                   15      Q.       And the department doesn't actually pay
16      Q.    Can you just describe how that works to           16   his salary --
17   the extent you know?                                       17      A.       No.
18      A.    Pay a portion of their base salary. So it         18      Q.       -- does it?
19   can happen if you buy out of teaching through              19      A.       No.
20   external grant funding. And so that's the most --          20      Q.       Does anybody pay his base salary --
21   that's the standard way in which this works.               21      A.       Well, it's --
22            We have one individual, Phil Fisher, who          22      Q.       -- meaning the base salary --
23   has a really odd construction because he is also           23      A.       No, no. I think the base salary -- that's
24   funded to some degree -- I forget how much it is --        24   why it's also frozen in time. You know, it is
25   30, 25, 20 percent through Harvard University.             25   basically -- it's very low compared to all others,




                                                    ccreporting.com
                                                                                    Ex. B, Page 3 of 19
                                                           Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                   Document
                                                   Ulrich83-2
                                                          Mayr Filed 01/04/19                    Page 4 of 19
                                                      Volumes 1 & 2
                                                             73                                                             75

1    level in the past. It's just it's a big burden and           1    directly into absolute dollar amounts, which is sort
2    you want to protect people who still need to work            2    of an important aspect that we do it in absolutely
3    towards their promotion from undue overburdening.            3    dollars not percentage-wise, which has sort of --
4       Q.       So this is a broad question, but maybe you       4    you know, very -- I find -- I think very unwelcome
5    can just give me an overview to the extent you know.         5    consequences when it comes to the full professor
6                How are salaries determined in the               6    range.
7    department of psychology? And let's focus on base            7             And then sometimes -- every once in a
8    salaries.                                                    8    while -- once in a blue moon we get a few dollars
9       A.       On any level?                                    9    that we can use for equity. And with equity, I
10      Q.       What do you mean?                                10   mean, sort of counteracting dispersion in the salary
11      A.       Well, we -- so far we have been mainly           11   that are not merited by merit. Those are rare
12   focused on the full professor range.                         12   cases.
13      Q.       Oh, yeah. Let's talk about full                  13      Q.    Would you agree that seniority in the
14   professors and maybe I'll be a little more specific.         14   department is one component of how much people are
15               What -- what criteria are salaries based         15   paid?
16   on for full professors?                                      16      A.    Simply by the -- simply because if you're
17      A.       So of course you cannot disassociate the         17   more senior you have gone through more rounds of
18   full professor salary from the history that got them         18   regular raises. So that's the regular procedure.
19   there. And so then we need to distinguish between            19   And then, of course, there are the retentions and
20   those people who came up through the ranks at the            20   there are people coming from the outside.
21   university or who might have come in from the                21      Q.    Let's talk about the people coming from
22   outside at some point because there are certain --           22   the outside. How -- how is it different for them?
23   somewhat different mechanisms involved or criteria           23      A.    First of all, it's important to state that
24   probably also involved.                                      24   at least in our department these are very rare
25               When somebody becomes full professor,            25   cases. We usually do not go around -- we just don't

                                                             74                                                             76

1    that's -- the salary at that point will be                   1    have the resources and the money -- and poach people
2    determined by -- completely by the history of what           2    from other universities. It's also something that
3    they did as assistant professor and associate                3    we usually probably don't really want to do. We
4    professor plus the amount of the promotion raise             4    want to have sort of an ethos of grow -- growing our
5    they received when they became full professor which          5    own people.
6    typically is 8 percent, but I think as of a year --          6             But we had one recent case -- that was
7    since a few years can in principle go higher if              7    Nick Allen -- where we had a donation that created a
8    somebody makes the argument for you.                         8    named professorship that mandated us going out to
9                The primary sort of regular mechanism for        9    hire a high caliber clinical professor. And so that
10   then how salaries -- and let's leave people coming           10   resulted in Nick Allen's hiring and --
11   from the outside for that -- for later --                    11      Q.    Were you involved in negotiating his
12      Q.       Uh-huh.                                          12   starting salary?
13      A.       -- come back to that. The primary                13      A.    Not at all. It was -- I think it was in
14   mechanism that determines the progression of                 14   the year before I became department head.
15   salaries are the regular raises that are very                15      Q.    Can you think of any other examples of
16   heavily constrained in their amounts. You get a              16   hiring in a full professor?
17   total amount of dollars into the department, and             17      A.    Not in recent history.
18   there's a very strict CBA sort of -- you know, the           18      Q.    Okay.
19   collective bargain agreement mandated way in which           19      A.    Oh, actually, Gordon Hall might have --
20   the salaries are spent out. Usually some of it is            20   I'm not sure where Gordon -- Gordon Hall was,
21   across the board, some of it is merit.                       21   whether he was an associate or a full professor.
22               And the merit is a heavily scripted              22      Q.    And did you have any involvement in
23   procedure that involves the executive committee              23   negotiating his initial salary?
24   reviewing all faculty members and providing ratings          24      A.    No.
25   on the different components that then are translated         25      Q.    And for anybody hired in from outside once




                                                      ccreporting.com
                                                                                       Ex. B, Page 4 of 19
                                                              Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                  Document
                                                  Ulrich83-2
                                                         Mayr Filed 01/04/19                    Page 5 of 19
                                                    Volumes 1 & 2
                                                           89                                                              91

1    twiddle with it, which I've never done, but it's --        1       Q.     Is that right?
2    the main thing is that it's a suggestion to the            2       A.     And I'm not a hundred percent sure that
3    college. So the dean level could in principle              3    that's the current one.
4    change things around, which again I don't really           4       Q.     Okay.
5    recall has ever happened.                                  5       A.     But if there are changes, they are
6             Actually, I should be careful. I mean,            6    relatively minor.
7    not -- not in my -- not under my headship.                 7       Q.     Okay. And so if I'm reading this right,
8       Q.    Uh-huh. And then at 1.6 it says                   8    all of that conversation we had about grants and how
9      (reading): The actual merit awards will be               9    that factors into the merit determination -- let me
10     based on funding availability and university             10   rephrase that question.
11     criteria.                                                11             This policy appears to show that
12            What do you understand that to mean?              12   consideration of a full professor's grant funding is
13      A.    I think that was something that --                13   one component of the merit component of research for
14   because, you know, this document was -- is based on        14   consideration of merit raises. Right?
15   a framework provided by the college. And so my best        15      A.     Uh-huh.
16   guess is that this was one of the wordings suggested       16      Q.     Is there any other way that grant funding
17   by the college to basically give them a way out if         17   figures into an individual's base salary?
18   suddenly the money is gone or whatever so --               18      A.     Oh, well, not unless you want to talk --
19      Q.    Or --                                             19   start talking about retentions.
20      A.    So that nobody can basically say, oh, from        20                (Reporter clarification.)
21   merit ratings, I now have a right to that particular       21      A.     Not unless you want to start talking about
22   raise.                                                     22   retentions or bringing people in from the outside.
23      Q.    I see.                                            23   BY MS. MIDDLETON:
24      A.    Yeah.                                             24      Q.     Okay. And you just described bringing
25      Q.    So it leaves --                                   25   people in from the outside in the role of grants and

                                                           90                                                              92

1       A.    It leaves some amount --                          1    that.
2       Q.    -- some wiggle room -- uh-huh.                    2       A.     Uh-huh.
3             And that would be at the dean level?              3       Q.     Is there -- do you have more to say about
4       A.    Yes, or even higher.                              4    that or you're referring to your prior testimony?
5       Q.    1.7 requires that merit ratings will be           5                 MS. BARRAN: Objection. Vague.
6    retained for at least seven years --                       6    BY MS. MIDDLETON:
7       A.    Uh-huh.                                           7       Q.     Do you follow me?
8       Q.    -- so they may be taken into account.             8                 MS. BARRAN: Go ahead. If you know
9             How is that data retained?                        9    what the question is, go ahead.
10      A.    On -- both on my computer and on my               10                MS. MIDDLETON: That was poorly
11   assistant's computer or probably also paper files.         11   worded. Let me start again.
12      Q.    So do you retain both the merit scores and        12   BY MS. MIDDLETON:
13   the ultimate dollar amounts?                               13      Q.     So how do grants figure into the base
14      A.    Yes.                                              14   salary of bringing -- of someone who you bring in
15      Q.    Has anybody asked you for that data in            15   from the outside?
16   this case?                                                 16      A.     I think it is one of the -- one of the --
17      A.    Some of it. I'm not sure how far back --          17   probably for somebody on the full professor range
18   you know, I don't remember -- I don't remember the         18   bringing in from the outside, it probably would be
19   details, but it's -- I think it was part of -- some        19   one of the key factors that determines whether the
20   of it was at least part of the information that I          20   university considers that individual worthy of
21   was asked to collect.                                      21   bringing in and how much they're willing to pay to
22      Q.    Let's flip over to page 15 of the                 22   bring them in.
23   policies. That appears to describe the guidelines          23      Q.     Does the grant funding actually pay their
24   for how people write up their reports.                     24   base salary in any way other than through a course
25      A.    Uh-huh.                                           25   buyout?




                                                    ccreporting.com
                                                                                     Ex. B, Page 5 of 19
                                                            Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                     Document
                                                     Ulrich83-2
                                                            Mayr Filed 01/04/19                     Page 6 of 19
                                                     Volumes 1 & 2
                                                            117                                                           119

1       A.     No.                                                 1
2       Q.     Okay.                                               2                         APPEARANCES
3                    THE VIDEOGRAPHER: Stand by, please.           3
4    We're off the record at 12:48 p.m.                            4    For the Plaintiff:
5                    (The deposition was adjourned at              5       JOHNSON JOHNSON LUCAS & MIDDLETON
6                    12:48 and resumed at 1:22 p.m.)               6       975 Oak Street, Suite 1050
7                    (End of Volume 1.)                            7       Eugene, Oregon 97401
8                                                                  8       541/484-2434
9                                                                  9       BY: MS. JENNIFER MIDDLETON
10                                                                 10      jmiddleton@justicelawyers.com
11                                                                 11
12                                                                 12   For Defendants U of O and Hal Sadofsky:
13                                                                 13      BARRAN LIEBMAN LLP
14                                                                 14      601 SW 2nd Avenue, Suite 2300
15                                                                 15      Portland, Oregon 97204
16                                                                 16      503/228-0500
17                                                                 17      BY: MS. PAULA BARRAN
18                                                                 18      pbarran@barran.com
19                                                                 19      BY: MS. SHAYDA ZAERPOOR LE
20                                                                 20      sle@barran.com
21                                                                 21
22                                                                 22                                       (continued)
23                                                                 23
24                                                                 24
25                                                                 25

                                                            118                                                           120

1             IN THE UNITED STATES DISTRICT COURT                  1                    APPEARANCES (continued)
2                 FOR THE DISTRICT OF OREGON                       2
3                        EUGENE DIVISION                           3    For Defendant Michael Schill:
4                                                                  4       PERKINS COIE LLP
5    JENNIFER JOY FREYD,                  )                        5       1120 NW Couch, 10th Floor
6              Plaintiff,                 ) No.                    6       Portland, OR 97209
7        v.                               ) 6:17-CV-00448-MC       7       503/727-2000
8    UNIVERSITY OF OREGON, MICHAEL H. ) Volume 2 of 2              8       BY: MR. NATHAN R. MORALES
9    SCHILL and HAL SADOFSKY,             ) Pages 118-311          9       nmorales@perkinscoie.com
10             Defendants.                )                        10
11                                        )                        11   Also Present:
12                                                                 12      ROBIN CASSIDY-DURAN, CLVS, VIDEOGRAPHER
13                   DEPOSITION OF ULRICH MAYR                     13      JENNIFER JOY FREYD
14                       June 13th, 2018                           14
15                           Wednesday                             15   Reported by:
16                          10:03 A.M.                             16      DEBORAH M. BONDS, CSR-RPR
17                                                                 17      CC REPORTING & VIDEOCONFERENCING
18            THE VIDEOTAPED DEPOSITION OF ULRICH MAYR             18      EUGENE         541/485-0111
19   was resumed at Ford Alumni Center, 1720 East 13th             19
20   Avenue, Room 340, Eugene, Oregon, before Deborah M.           20
21   Bonds, CSR-RPR, Certified Shorthand Reporter in and           21
22   for the State of Oregon.                                      22
23                                                                 23
24                                                                 24
25                                                                 25



                                                     ccreporting.com
                                                                                        Ex. B, Page 6 of 19
                                                               Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                  Document
                                                  Ulrich83-2
                                                         Mayr Filed 01/04/19                       Page 7 of 19
                                                    Volumes 1 & 2
                                                           149                                                             151

1       Q.      -- the 1.9 percent would be 1.15 plus .75.       1       A.    I would probably go to his office and ask
2    Correct?                                                    2    him.
3       A.      Uh-huh.                                          3       Q.    So are you familiar with any pay raise
4       Q.      So let's look at Exhibit 12.                     4    that Gordon Hall received in the past academic --
5       A.      Uh-huh.                                          5    academic year? Did you have anything to do with a
6       Q.      In Exhibit 12 his base salary is now             6    pay raise?
7    $181,907. Do you see that?                                  7       A.    Huh-uh, no.
8       A.      Is that the new or the old one?                  8       Q.    Okay. Let's talk about the retention
9       Q.      It's the old.                                    9    process. What -- what is your role when a retention
10      A.      181, yep. That's quite a bit higher.             10   situation comes up as department head?
11      Q.      First, do you have any understanding where       11      A.    Well, I need to determine how serious the
12   that difference came from?                                  12   offer is, how -- I need to gauge the department's
13      A.      Not precisely, but he is a very                  13   interest in retaining the individual. We kind of
14   complicated case because he had a lot of duties             14   have also since -- more recently we have sort of a
15   outside the department as a -- I don't even know            15   little more formalized process around that that
16   what his job title was, but he was something like a         16   involves explicitly engaging the executive committee
17   vice president for the university and the office for        17   which I think always happens but we now have sort of
18   diversion -- for diversity and inclusion and -- or          18   formalized it.
19   vice provost, something of that kind.                       19            Then I need to, you know, try to figure
20              And so my best guess is that that aspect         20   out what the individual wants, whether he or she is
21   was factored in beyond our unit and certainly not           21   on the way out anyway, and there's really not much
22   something that we did internally so you -- I                22   we can do and, you know, what it takes to keep him
23   think --                                                    23   or her and then try to -- if we -- let's say, we
24      Q.      But that wouldn't change his base rate,          24   decide, A, we want to keep that individual and it's
25   would it -- or would it?                                    25   in principle doable, convince the rest of the

                                                           150                                                             152

1       A.      I don't know. I really couldn't tell. I          1    university to follow suit.
2    mean, his -- his base -- his salary was always a            2       Q.    What documentation do you require of the
3    mystery to me. I mean, you could always see our             3    individual?
4    department component, but what happened outside the         4       A.    Yeah. I wished I could give you a really
5    department was just fuzzy to me. I'm going to have          5    good answer to that. The problem is that these
6    to say it very honestly.                                    6    things happen under some degree of time pressure
7       Q.      Does he still hold that role with the            7    and -- and, you know, in realtime. And ideally I
8    diversity entity now?                                       8    get letters of interest or, you know, in best case
9       A.      No.                                              9    an actual offer letter that spells out the dollar
10      Q.      When did he step down from that role?            10   amounts, but that's not always possible.
11      A.      Probably the beginning of this academic          11            And it makes those -- the cases where it's
12   year.                                                       12   not possible, it becomes much trickier, and I need
13      Q.      So the beginning --                              13   to try to find out the sources of information that
14      A.      Oh, oh, oh                                       14   help me determine how serious the situation is.
15      Q.      -- of '17-'18?                                   15            You know, the Jennifer Pfeiffer case is
16      A.      Actually, I don't know. I mean, it could         16   a -- is a good example where we had letters of -- a
17   also be the calendar year. I don't -- I really              17   solicitation letter from the UT -- from -- from the
18   don't know when that -- when that happened.                 18   University of Texas that made pretty clear that this
19      Q.      Do you have any recollection if he was           19   is sort of a serious ask that she was the only
20   holding that diversity position in the fall of '17          20   individual.
21   when you were doing the merit raises?                       21            Oftentimes, we have spies in other
22      A.      I actually don't know.                           22   institutions that can provide you additional
23      Q.      Okay.                                            23   information. And so that's how you do it. I mean,
24      A.      But should be easy to find out.                  24   there's just -- I mean, in a perfect world you
25      Q.      What source would you consult to find out?       25   always perfect records, but if you wait around for




                                                    ccreporting.com
                                                                                      Ex. B, Page 7 of 19
                                                             Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                   Document
                                                   Ulrich83-2
                                                          Mayr Filed 01/04/19                     Page 8 of 19
                                                    Volumes 1 & 2
                                                            153                                                             155

1    the perfect record, then the window of opportunity           1       Q.    Do you know if she had any other
2    to do something might have very easily passed.               2    considerations like family in Eugene or a partner
3       Q.       In the Jennifer Pfeiffer situation, what         3    she was trying to find a job for, or anything like
4    was the ask?                                                 4    that?
5       A.       Well, the ask was -- I mean, she -- and I        5       A.    That would be -- I think that would be
6    don't know the exact details, but she got -- she was         6    very unwise for me to make speculations along --
7    targeted for a -- kind of a presidential chair               7    along those lines. You know, I need to take the
8    position that had a price tag of in the -- somewhere         8    cases at face value and not consider what, you know,
9    between the 200- and $300,000 range and with                 9    the whole environment would be like, here versus
10   enormous research money and a 12-month appointment,          10   there.
11   things like that where you don't have to go out for          11      Q.    No. I understand. I'm just asking if you
12   grants anymore. So those are the things that I               12   know if those -- any of those things were
13   recollect. I think it was last summer when this              13   considerations for her?
14   happened.                                                    14      A.    Well, I can speculate, but I'm -- I'm
15               And so -- and she's, you know, enormously        15   really trying -- I'm honestly trying very hard not
16   critical for our department because she's a young            16   to do those in those cases.
17   faculty member who is really on the upswing, so it           17      Q.    So you never talked to her about those
18   was really somebody that we all agreed on we don't           18   kinds of considerations?
19   want to lose.                                                19      A.    No, not that I'm aware of. I mean, I
20               And so we actually think we were able to         20   don't know -- I mean, she's -- she's a close
21   keep her, you know, without -- what do you say --            21   colleague so we talk about all sorts of things, but,
22   without selling the -- the china. Is that the word?          22   you know, not -- not in the context of the
23   Yeah. Something like that, yeah.                             23   retention.
24      Q.       Why?                                             24      Q.    And I understand you wouldn't want that to
25      A.       Because by combining a promotion raise           25   factor into your decision-making. My question is

                                                            154                                                             156

1    that she would be getting anyway, by accelerating            1    really just do you know if any of those were
2    her promotion to full professor, and then adding a           2    considerations for her?
3    decent but not enormous chunk of additional money,           3       A.    I really couldn't tell.
4    we could provide her something that she was willing          4       Q.    Okay.
5    to accept and can stay in Eugene for.                        5       A.    And, you know, she probably also has an
6       Q.       It sounds like you didn't match the Texas        6    interest, you know, in such situations not to tell
7    offer, though.                                               7    me everything.
8       A.       No. This wouldn't have been possible.            8       Q.    Yeah. Do you consider retention
9       Q.       Do you have any understanding of why she         9    situations when they come up for associate
10   chose to stick with the U of O offer rather than go          10   professors as different from when they come up for
11   to Texas?                                                    11   full professors?
12      A.       Because we're a good department and she          12      A.    Yeah. I mean, they're -- they're much
13   has very good colleagues here and so that was -- you         13   less burdensome and much -- they're much less
14   know, one of the things that we have to consider is          14   difficult usually. And -- because they're --
15   how central is an individual for other individuals.          15   they're not that high stakes typically.
16   And so Jennifer Pfeiffer, Elliott Berkman, and               16            Now, let me -- let me step back for a
17   Maureen Zalewski, Phil Fisher are sort of a close            17   second and because that's -- that in a way just
18   knit group of people -- and Nick Allen is probably           18   counters what I just said about Jennifer Pfeiffer
19   in that group too -- that really do a lot of work            19   because her situation came up while she was still
20   and a lot of grant activity together.                        20   associate level.
21               And so there -- it would be a -- there           21      Q.    Uh-huh.
22   is -- there is always the danger of a domino effect,         22      A.    But sometimes we have these constellations
23   when one leaves, the others start leaving too. So            23   where somebody is sort of on the verge or could
24   all -- all of these are considerations that I need           24   easily be a full professor or is considered
25   to keep in mind.                                             25   somewhere else on the full professor rank, then you




                                                    ccreporting.com
                                                                                      Ex. B, Page 8 of 19
                                                             Decl. of P. Barran in Support of Reply Memo
        Case 6:17-cv-00448-MC                    Document
                                                    Ulrich83-2
                                                           Mayr Filed 01/04/19                   Page 9 of 19
                                                    Volumes 1 & 2
                                                           157                                                             159

1    essentially have to treat the individual like a full        1    I'm getting from the department, and so forth. I'm
2    professor.                                                  2    not -- I'm not making those decisions alone.
3          Q.   So what are the different considerations         3       Q.    Right.
4    for you just in general -- not in her situation in          4                 (Deposition Exhibit 13
5    particular -- in considering full professors as             5                    marked for identification.)
6    compared with associates or vice versa?                     6    BY MS. MIDDLETON:
7          A.   Well, in some ways it's market driven.           7       Q.    Okay. I've handed you Exhibit 13 --
8    You know, if somebody considers -- if -- if there is        8       A.    Uh-huh.
9    a serious outside entity like UT Austin who says            9       Q.    -- which is not fully up to date but it's
10   this is an individual who we target as a                    10   a list of retention situations. Did you create
11   presidential chair -- which, you know per definition        11   this?
12   is kind of full professor kind of position -- then          12      A.    I might have. I really don't remember. I
13   who are we to say that this person shouldn't be a           13   create -- I'm sure I created similar documents at
14   full professor, shouldn't be regarded as such.              14   some point or other or it could have been that I
15              I'm not sure that I'm answering your             15   created it together with -- because not all of the
16   question, but maybe I don't know what the question          16   information is information that I had. I really
17   is.                                                         17   don't remember whether it was me, but I probably had
18         Q.   Yeah. Let me rephrase it. I'm just --            18   my hands in there somewhere.
19   when you're considering a retention offer in                19      Q.    It sounds like you have seen it before at
20   general, are the considerations different if it             20   least.
21   comes from an associate professor than if it comes          21      A.    Yes.
22   from a full professor?                                      22      Q.    In what context have you seen it before?
23         A.   Well, I'm not so sure that the                   23      A.    It could have been in the context of
24   considerations are different but typically the --           24   the -- of our -- in the context of our self-study.
25   the stakes are different. You know, it's typically          25   No. Because that -- that goes -- I -- I really

                                                           158                                                             160

1    on the associate level. And we had a few cases like         1    couldn't tell you.
2    that that I, you know, compared to the bigger things        2       Q.    Can you tell me which of the retention
3    that are going on, I would even -- you know, almost         3    situations on Exhibit 13 you were involved in?
4    consider as peanuts, you know, where somebody might         4       A.    Everything starting with 2014.
5    get an -- a prospect for an outside offer and they          5       Q.    So -- Ed Awh --
6    might ask for -- and it's -- and if I consider it           6       A.    Ed Awh.
7    for -- to be seriously -- serious, you know, we want        7       Q.    Ed Awh -- is that how you pronounce it?
8    to keep that, but then maybe a raise of like $4,000         8       A.    Ed Awh.
9    or something is -- is at stake, not $20,000.                9       Q.    And beyond?
10              And so those cases are just more easily          10      A.    Uh-huh.
11   handled, and it doesn't require, you know, months           11      Q.    And then there was your own in 2009.
12   and months of going back and forth in negotiations.         12   Right?
13         Q.   What about the degree to which you want to       13      A.    My own in 2009? Yes.
14   keep the person?                                            14      Q.    Describe your own retention negotiation in
15         A.   Yeah.                                            15   2009. What happened there?
16         Q.   And so same question.                            16      A.    I got a -- the president -- or the -- not
17         A.   Yeah.                                            17   the president. The vice president and -- vice
18         Q.   Would you work harder to keep a full             18   president of the Humboldt University who is a
19   professor than you would an associate or the other          19   psychologist and he knows me very well -- he
20   way around?                                                 20   targeted me for a so-called Humboldt professorship
21         A.   Oh, that really depends, I mean, on -- on        21   which was a professor position that comes with
22   the prospect. I don't -- I'm not sure that I can            22   5 million euros that are combined for salary and
23   answer that conclusively.                                   23   startups, so very lucrative. And it's sort of a
24         Q.   So it depends on the person?                     24   mechanist the German government came up with to
25         A.   Yeah. If -- and, you know, the signals           25   bring sort of people they consider valuable back




                                                    ccreporting.com
                                                                                      Ex. B, Page 9 of 19
                                                             Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                    Document
                                                   Ulrich83-2
                                                           MayrFiled 01/04/19                   Page 10 of 19
                                                    Volumes 1 & 2
                                                          161                                                             163

1    into the country, you know. And yeah.                      1      negotiate with you a portion of indirect
2             And Lou Moses was the -- so you need to           2      costs to go directly to you from your future
3    talk to Lou Moses. He was on the other side. So I          3      grants for a three-year period.
4    really don't -- I really know very little more than        4       A.     Uh-huh.
5    that. And that was -- it was credible. It was              5       Q.     Was that for salary or for research?
6    serious and, you know, my -- I -- at that time I had       6       A.     For research. And actually, I don't think
7    a hard time convincing my family to actually be here       7    I ever made use of that. It's completely escaped my
8    rather than back in Europe. So it was something            8    memory.
9    that we had to take seriously.                             9       Q.     Maybe you still have it in a fund
10      Q.    Why didn't you take the German offer?             10   somewhere.
11      A.    Well, because in general we like it here.         11      A.     No. It's three years. Long gone.
12   And I mean, I like the -- I like working in the            12      Q.     Oh, well. Okay. Can the university -- do
13   American academic system better than in the German         13   you know if the university can allocate indirect
14   academic system. And I have enough experience              14   cost money to go into salary?
15   both -- both sides that there are reasons why we           15      A.     No. No. Let's see. No. They --
16   like it here.                                              16   let's -- they -- what they can do is if you have no
17            But, you know, it was always -- I mean,           17   summer salary, they can say, you get this amount of
18   this is not the -- I mean, I've done this twice, so,       18   money for research and then you can use research
19   you know, full disclosure, I had a similar situation       19   money to pay your summer salary, but it's not -- it
20   a few years earlier, and it was always between             20   doesn't change your base rate or anything. It's
21   trying to figure out whether we are at some point          21   just -- just for the summer.
22   going back and, you know, that was of the final            22      Q.     And the university can't just say, oh,
23   decision that we're staying.                               23   we'll take X amount of the indirect costs and pay
24      Q.    Uh-huh.                                           24   your base rate for that?
25      A.    And frankly, I mean, it's also one that           25      A.     No. No.

                                                          162                                                             164

1    was -- was very money driven and -- because with           1       Q.     Let's go back to Exhibit 13. What do you
2    three kids, having to get them through college, is         2    recall of the 2014 Gordon Hall retention situation?
3    something that is a lot easier in Germany than it is       3       A.     Not a lot except that I was not a fan of
4    here.                                                      4    providing a strong retention offer at -- to Gordon
5       Q.    I would think.                                    5    Hall at that point.
6       A.    Yeah.                                             6       Q.     There's no -- nothing in the new salary
7       Q.    Yeah. So was there kind of a tipping              7    section there.
8    point where if the U of O hadn't come --                   8       A.     Yes. Because there was none.
9       A.    Yeah.                                             9       Q.     So you don't think he got any pay raise as
10      Q.    -- up with --                                     10   a result of that retention in 2014?
11      A.    Absolutely, yeah. I mean -- yeah.                 11      A.     Uh-huh. I don't think so. I mean, if
12                   (Deposition Exhibit 14                     12   anything, it must have been very small. The -- I
13                    marked for identification.)               13   think -- or it says here he did get this faculty
14   BY MS. MIDDLETON:                                          14   fellowship here.
15      Q.    So does Exhibit 14 set out the package you        15      Q.     So I can tell you from other information
16   were provided?                                             16   we've received from the university -- and I can pull
17      A.    Uh-huh.                                           17   up the spreadsheet if you want to look at it --
18      Q.    That was a yes?                                   18      A.     Uh-huh.
19      A.    Yes.                                              19      Q.     -- between 2014 and 2015, he received a
20      Q.    Do you have any idea why they call it an          20   raise of about $20,000, almost 21.
21   equity package?                                            21      A.     Uh-huh.
22      A.    I have no idea.                                   22      Q.     Do you have any idea what that was --
23      Q.    And under the indirect cost returns               23      A.     That must have been with his outside
24   section there .4, it says (reading): The                   24   department activities. You know, he got this -- his
25     vice president for research and I will                   25   administrative duties with division of equity and




                                                    ccreporting.com
                                                                                    Ex. B, Page 10 of 19
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                   Document
                                                  Ulrich83-2
                                                          MayrFiled 01/04/19                   Page 11 of 19
                                                  Volumes 1 & 2
                                                         165                                                              167

1    inclusion. So there were times, you know during my         1       Q.      So would that represent the amount he was
2    department headship where he essentially was -- had        2    appointed in the department of psychology?
3    either zero or very little FTE in our department.          3       A.      I have no idea. I don't know what -- you
4       Q.    Let's take a look at that spreadsheet.            4    know, I don't -- this is -- this is not a
5             And, Paula, let me give you --                    5    spreadsheet that I am at all familiar with.
6                  MS. BARRAN: So tell me what this is.         6       Q.      Okay. If the university represented that
7                  MS. MIDDLETON: It is -- there are            7    he was appointed a hundred percent in the department
8    three different things on this thumb drive. So the         8    of psychology in the '14-'15 year, would you have
9    one I'm directing you to is Freyd 10759 through 771.       9    reason to dispute that?
10   Why don't we go ahead and mark it as an exhibit.           10      A.      Would I have reason to dispute that? You
11                 (Deposition Exhibit 15                       11   know, I would have to look into my records because,
12                 marked for identification.)                  12   you know, he was in and out of these jobs. I don't
13                 MS. BARRAN: Could you give me that           13   really know when he was there. What I can
14   number again, please?                                      14   definitely say is that we as a department did not
15                 MS. MIDDLETON: It's an Excel                 15   decide to give him a $20,000 raise.
16   spreadsheet. It's 10759 through 771.                       16      Q.      Okay.
17                 MS. BARRAN: Okay. And what part of           17      A.      What happened beyond that, I have no idea.
18   that do you want?                                          18      Q.      When someone has dual appointments like he
19                 MS. MIDDLETON: So I think I'm just           19   did for some period of time, do you have any
20   going to -- well, do you want to share it with --          20   understanding of how their base salary would get
21                 MS. BARRAN: I do.                            21   determined?
22                 MS. MIDDLETON: -- Professor Mayr --          22      A.      No. I'm sorry. I feel dumb that I can't
23                 MS. BARRAN: So I can what -- yeah.           23   say these things --
24   So I can see what you're asking him.                       24      Q.      It's okay.
25                 MS. MIDDLETON: If we pull up to the          25      A.      -- but I -- these are very singular cases

                                                         166                                                              168

1    2014-'15 academic year --                                  1    and sometimes I'm not sure that anybody completely
2                  MS. BARRAN: And -- and it's -- what.         2    understands how they should be handled or are
3                  MS. MIDDLETON: And look at Gordon            3    handled.
4    Hall who is line 13.                                       4       Q.      Okay. Did you confer with anybody in
5                  MS. BARRAN: And what part of this do         5    the -- is it CoDaC? Is that what the -- his group
6    you want me on?                                            6    is called?
7                  THE WITNESS: Here it is. Okay. So            7       A.      I did not.
8    probably -- you want us to move to the right?              8       Q.      Okay.
9                  MS. BARRAN: Yeah. Whereabouts on             9       A.      Yeah.
10   this do you want me to be?                                 10      Q.      So let me just finish that question so
11                 THE WITNESS: Yeah. Which column?             11   it's clear.
12                 MS. MIDDLETON: I want you to be on           12      A.      Yeah.
13   line 13 and direct you to column J.                        13      Q.      When he apparently had this retention
14                 THE WITNESS: J.                              14   negotiation in 2014, did you confer with anybody in
15                 MS. BARRAN: Yeah. See, dude, you're          15   the CoDaC organization about --
16   pushing me -- you're taking me way over to the edge        16      A.      Oh, okay. Now that --
17   here. Okay.                                                17      Q.      -- to provide a retention rate?
18      A.    J 100. So the -- the number says 100              18      A.      -- something comes back to me. There may
19   there but that's --                                        19   have been -- it's possible that the vice president
20   BY MS. MIDDLETON:                                          20   for diversity and inclusion, Yvette, may have
21      Q.    Yeah. So go up to the top.                        21   decided to do something for him. I have sort of
22      A.    Uh-huh.                                           22   this vague recollection, but it was not something
23      Q.    And column J is labeled 2014-'15                  23   that we endorsed in any way at that point.
24   appointment percentage as of November '14.                 24      Q.      Okay. Why didn't you endorse a retention
25      A.    Uh-huh.                                           25   raise --




                                                  ccreporting.com
                                                                                    Ex. B, Page 11 of 19
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                    Document
                                                   Ulrich83-2
                                                           MayrFiled 01/04/19                     Page 12 of 19
                                                      Volumes 1 & 2
                                                            177                                                             179

1       Q.       So it sounds like --                             1    a tenure-track position.
2       A.       I don't think it's a legally binding             2       Q.    Who was Pranj Mehta?
3    anything.                                                    3       A.    Pranj Mehta is a -- was a social
4       Q.       Okay. So then the next on the list is            4    psychologist who left for the University College of
5    another Gordon Hall --                                       5    London, and who we tried to retain but couldn't.
6       A.       Really?                                          6       Q.    What position did he or she hold?
7       Q.       -- retention, yeah, for 2015. Any                7       A.    Here?
8    recollection of that one?                                    8       Q.    Yes.
9       A.       Yes.                                             9       A.    He held a assistant professor position.
10      Q.       What do you recall about that one?               10      Q.    And that's a man?
11      A.       That he received post-doc support.               11      A.    That's a man, yes.
12      Q.       That's the $190,000?                             12      Q.    Okay. And what about Azim Shariff?
13      A.       140,000.                                         13      A.    Almost the same story, just one year
14      Q.       Oh.                                              14   earlier -- one year earlier? Oh, actually, I think
15      A.       I don't know what -- what is that --             15   there might have been two such -- yeah. It was all
16   because in the right most column, it says $140,000           16   very confusing. So actually Pranj had two
17   for two years of post-doc support. So I'm not sure           17   subsequent -- successive offers, one was to Irvine
18   what the 190 means.                                          18   that fell through, and then came the London offer.
19      Q.       Well, right above it, it says research           19   And Azim Shariff also had an offer from Irvine.
20   funds, 50,000.                                               20   Again somebody we would have really liked to retain,
21      A.       I see. Okay.                                     21   and we couldn't.
22      Q.       So were you a part of --                         22      Q.    And he ultimately went to Irvine?
23      A.       I was part of that. He wanted a salary           23      A.    Yes.
24   increase. I objected to the salary increase and I            24      Q.    Do you know if that was money driven or
25   personally also was not in favor of this at all.             25   some other reason?

                                                            178                                                             180

1    But this is -- he -- he -- Gordon Hall is highly             1       A.    You know, I can only speculate.
2    valued in the administration because of his role in          2       Q.    And Nash Unsworth, what position does he
3    the diversity activities. And so it was a decision           3    hold?
4    that was made beyond me.                                     4       A.    He is an associate.
5       Q.       And did you not support it for the same          5       Q.    And I noticed he had had a retention two
6    reasons you've already described?                            6    years prior.
7       A.       Yeah.                                            7       A.    Uh-huh.
8       Q.       Okay. Who were Sean and Heidemarie               8       Q.    What do you recall about this 2016 one?
9    Laurent?                                                     9       A.    That he was targeted by Notre Dame. He's
10      A.       It was a couple -- she had the assistant         10   a very highly productive department -- member of our
11   professor position -- a assistant professor                  11   department. And so apparently -- I don't -- so
12   position. He was a adjunct or NTTF teaching -- had           12   what -- and I don't recall exactly how much we -- in
13   a teaching position. And they received a joint               13   addition we offered him.
14   offer to go to Illinois -- University of Illinois.           14            So the -- what's the column here -- there
15               And we tried to retain her, but the              15   was something funky about his particular raise
16   department was not in favor of having him --                 16   because it was folded in with a regular promotion
17   offering him a position. So it was an unfortunate            17   raise. And so it looks like a very large -- a
18   situation.                                                   18   relatively large raise, but I think it was actually
19      Q.       And it looks like they left?                     19   much smaller in actuality because -- so this 11,000
20      A.       They left.                                       20   here reflects two different things compounded on top
21      Q.       So I should add the department was not           21   of each other.
22   willing to give him a faculty level tenure-track             22            A regular, like 8 percent promotion raise,
23   position. They would have done stuff for him to              23   and then the actual -- an additional raise that we
24   stay employed at the university and get -- maybe get         24   provided him. And I -- if you're interested, I
25   some research funding, something like that, but not          25   probably have some records on that too.




                                                      ccreporting.com
                                                                                     Ex. B, Page 12 of 19
                                                             Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                    Document
                                                   Ulrich83-2
                                                           MayrFiled 01/04/19                   Page 13 of 19
                                                    Volumes 1 & 2
                                                          181                                                               183

1       Q.     Well, the little notes next to the 99,000        1       Q.       So he writes (reading): I am not
2    says ATB/merit, January 17 --                              2      happy about a retention offer for someone
3       A.     Yes.                                             3      who got here a little more than two years
4       Q.     -- 3595. Does that look like the split           4      ago.
5    you're talking about?                                      5                And goes on.
6       A.     Yes. Something like that. Yeah.                  6       A.       Uh-huh.
7       Q.     Okay.                                            7       Q.       Do you recall this exchange?
8       A.     So I felt -- at that point -- I remember         8       A.       Not in detail, but I'm not surprised to
9    feeling at that point that we -- I was surprised how       9    see it.
10   easy we could -- we could -- how easy it was to            10      Q.       Why aren't you surprised to see it?
11   actually keep him.                                         11      A.       Well, because, I mean, that's kind of his
12      Q.     And by easy you mean not a high dollar           12   role. That's sort of the regular back and forth you
13   number?                                                    13   get around these kind of retention negotiations.
14      A.     No, not -- not enormously expensive.             14   It's not that everybody just keels over when
15      Q.     What do you recall about Nick Allen in           15   somebody grieves for money.
16   2017?                                                      16      Q.       Did you have some of the same concerns,
17      A.     Well, Nick Allen was targeted for a chair        17   that he just got here?
18   position at -- what was it -- some little England --       18      A.       I -- yes and no. In principle, yes, but I
19   Birmingham or something like that -- for a director        19   also, in my judgment, had very high confidence in
20   for some new center, a very prestigious position.          20   his value for the university and knew that we as a
21   And he's -- he's also one of our sort of central           21   university are better off with him than without him.
22   people that a lot of other people rely on -- you           22      Q.       Was this a preemptive retention situation?
23   know, obviously because we hired him as a -- on            23      A.       Well, we're in a gray zone here. I mean,
24   the -- he already was hired on this chair position         24   it's -- it was -- he was out for -- he was the only
25   so --                                                      25   candidate they were targeting. So that makes it a

                                                          182                                                               184

1              And so he was -- he was one of the people        1    little more than just sort of a vague preemptive
2    that we really wanted to keep. Oh, yeah. It                2    offer. I've seen the email communication from the
3    actually says Birmingham here. And yeah, so we             3    other side so it, in my judgment, was very, very
4    managed to do that.                                        4    serious.
5                 (Deposition Exhibit 17                        5       Q.       So you saw the emails from Birmingham?
6                     marked for identification.)               6       A.       Yeah.
7    BY MS. MIDDLETON:                                          7       Q.       If you turn to the first page, there's an
8       Q.     Okay. Exhibit 17 is some emails about the        8    email from Stacy Williams-Wright. Who is she? Do
9    Nick Allen situation.                                      9    you know?
10      A.     Uh-huh.                                          10      A.       Actually, I don't. I think she must be
11      Q.     And if you turn to page 3 --                     11   somebody working in the VPR's office.
12      A.     Uh-huh.                                          12      Q.       She describes a little about the startup
13      Q.     -- it reads sort of back to front the way        13   package. And my question is -- you may or may not
14   emails sort of do.                                         14   know the answer to this, but was part of his
15      A.     Uh-huh.                                          15   existing startup package translated into the
16      Q.     There's an email from Hal Sadofsky --            16   retention investment in the center or was the
17   you're copied on it -- to David Conover describing         17   retention investment in the center all new money?
18   the situation.                                             18      A.       I don't remember those details. I really
19      A.     Uh-huh.                                          19   have to say. You need to understand that a lot of
20      Q.     And David Conover's response. So first,          20   the -- these details about how things actually
21   who is David Conover?                                      21   happened are then handled not by me anymore, you
22      A.     He's the vice president for research.            22   know, much of the money questions I -- it's not --
23      Q.     What's his role in retention negotiations?       23   you know, sometimes there is a little bit of
24      A.     He is the master of the startup component,       24   department money at stake, then of course I know
25   so not salary, but anything in addition.                   25   about it. But how other things fall in place, I




                                                    ccreporting.com
                                                                                    Ex. B, Page 13 of 19
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                     Document
                                                    Ulrich83-2
                                                            MayrFiled 01/04/19                    Page 14 of 19
                                                    Volumes 1 & 2
                                                           189                                                              191

1                     marked for identification.)                1    want to belittle the center thing. Yes. I do
2    BY MS. MIDDLETON:                                           2    recall that that's what he wanted to do, and that he
3       Q.      Okay. I've handed you Exhibit 18 which is        3    got some support for that actually.
4    another email chain relevant to Nick Allen's                4       Q.      He came back with a very detailed, you
5    retention. And if you go to the back, kind of the           5    know, advocacy on his own behalf.
6    last set of emails there.                                   6       A.      Uh-huh.
7       A.      The back?                                        7       Q.      And then later some information about
8       Q.      Correct. On that page to your left. I'm          8    precisely the breakdown of the budget.
9    looking at your email to Nick saying (reading):             9       A.      Uh-huh.
10     See below. They were able to add another                  10      Q.      Did you have any role in discussions about
11     10K to salary, and you're referring to Hal                11   exactly how his budget would get funded if this
12     Sadofsky saying he can go to 160K.                        12   center idea would happen?
13              Do you recall if the original offer was to       13      A.      Not -- not the sources of the -- of that
14   go to 150?                                                  14   funding.
15      A.      I guess so.                                      15      Q.      Okay. One of the things you said in that
16      Q.      Did you have any part in these                   16   earlier email was (reading): As a preemptive
17   negotiations around exactly how much the salary             17     offer, this is by far the largest that I
18   offer should be?                                            18     have seen at the UO.
19      A.      Probably, but I don't really remember the        19              Is that still true?
20   exact details.                                              20      A.      I'm not sure -- even sure whether it was
21      Q.      Who would you typically talk to in that          21   true then.
22   process?                                                    22      Q.      Oh, really?
23      A.      I would talk to executive committee              23      A.      I mean, not that I'm -- you know, but it
24   members, but I also would talk to Hal Sadofsky.             24   was -- it certainly was one of the highest, whether
25      Q.      And Hal Sadofsky is the guy who can make         25   it was really the highest or not, but I also wanted

                                                           190                                                              192

1    the decision about the money. Right?                        1    to make him feel good.
2       A.      I'm not sure whether he makes the final          2       Q.      All right. The next one is Dare Baldwin
3    decision, but he's sort of my -- my link to the rest        3    in 2017. What do you remember about her?
4    of the administration.                                      4       A.      Sorry. I lost my microphone here.
5       Q.      Okay. So then you're not talking to              5               She was -- she was targeted -- or she
6    people above --                                             6    applied to a so-called Lego professorship in -- I
7       A.      Usually not.                                     7    think it was Cambridge, England. And she was
8       Q.      -- Mr. Sadofsky?                                 8    invited out, but was one of four at the point where
9       A.      Usually not.                                     9    she approached me.
10      Q.      Okay. Do you recall any of your                  10      Q.      And what happened?
11   discussions with the executive committee around the         11      A.      I brought the situation to Hal Sadofsky,
12   Nick Allen situation?                                       12   and he at least initially basically said you know,
13      A.      Not in detail.                                   13   let's wait and see whether she gets an offer or
14      Q.      Do you recall generally what the                 14   whether she actually becomes the real -- the real
15   discussions were?                                           15   candidate.
16      A.      Only that I got the strong endorsement to        16              Dare was unhappy about that. She, you
17   try to really keep him.                                     17   know, sort of expected a more preemptive offer. I
18      Q.      So then the next sentence of your email          18   communicated that back to Hal because I thought she
19   says (reading): I think that doing more with                19   somewhat had a point, but it's -- it was trickier.
20     the center is simply too tough to tackle                  20   It was not a -- it was not a clearcut case -- not as
21     given the time pressure.                                  21   clearcut as with Nick Allen.
22              Do you recall this, that he was asking for       22      Q.      Why not?
23   support for a center?                                       23      A.      Well, because Nick Allen was the only
24      A.      Yeah. And he got one -- got a center             24   candidate at that point and it was really about him.
25   which actually is very productive now, so I don't           25   And, you know, Dare Baldwin was a much more -- you




                                                    ccreporting.com
                                                                                     Ex. B, Page 14 of 19
                                                             Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                   Document
                                                  Ulrich83-2
                                                          MayrFiled 01/04/19                    Page 15 of 19
                                                    Volumes 1 & 2
                                                          193                                                               195

1    know, usually we don't do retention offers when            1    I'm presenting it here but, you know, I would go to
2    you're one out of four, so that's a 25 percent             2    bat for her if I had this -- this opportunity.
3    chance that you actually get the offer.                    3       Q.       Does her research support graduate
4              So that just didn't seem like the same --        4    students?
5    we were in the same ballpark. There's also -- I            5       A.       Well, not from funding. I mean, except
6    mean, just frankly in terms of overall merit,              6    maybe for funding grad students generate for
7    there's -- was at that point at least a difference         7    themselves through writing --
8    between Dare Baldwin and Nick Allen.                       8       Q.       Through her mentorship?
9              Nick Allen, you know, is almost insanely         9       A.       -- individual grants, but she -- her --
10   productive, both in terms of publishing and grant          10   her research -- she -- because she doesn't have -- I
11   funding. And Dare was a little bit -- you know, in         11   mean, she has -- I think she has a little bit of
12   a holding pattern. You know, and so it was just            12   foundation or private funding but that doesn't go
13   tougher to make the same type of strong argument           13   far. You know, research -- you know, a grad student
14   that we really, really, really need to do that.            14   for a year is about $50,000 so that goes -- doesn't
15   Yeah.                                                      15   go very long, so that's -- grad students are very
16      Q.     How would you compare Professor Freyd on         16   expensive.
17   that continuum to Dare Baldwin or Nick Allen if she        17      Q.       So let me ask that in a different way.
18   came to you with a retention offer?                        18      A.       Yeah. Okay.
19                   MS. BARRAN: Objection to the               19      Q.       Would the grad students she works with be
20   hypothetical.                                              20   able to receive their funding without her?
21                   Go ahead if you can answer.                21      A.       Well, we've -- the department funds grad
22      A.     I would make a very strong effort for            22   students through teaching fellowships. So in some
23   Jennifer Pfeiffer -- not -- Jennifer Freyd.                23   ways people who don't have grants rely on the
24   BY MS. MIDDLETON:                                          24   department -- the university providing teaching
25      Q.     Stronger than for Dare Baldwin?                  25   fellowships for their graduate students.

                                                          194                                                               196

1       A.     I'm not sure that I want to answer these         1       Q.       Do you have any idea how many of her grad
2    kind of questions because I don't know who's               2    students are funded by the department versus funded
3    getting -- who -- who they're going to get back to.        3    by outside funding?
4    Let's put it this way. I would make a very strong          4       A.       You know, I don't. My suspicion is that
5    effort.                                                    5    the majority is probably through the department but
6       Q.     Well, let's ask about productivity. Do           6    I'm -- because, you know, those -- those research
7    you feel she's more productive than Dare Baldwin?          7    fellowships generated through the federal grants are
8       A.     You know, I'm not sure that everybody            8    not easy to get to. So I'm not sure that -- that's
9    would share that, but in my mind, Jennifer Freyd has       9    a very regular occurrence in her lab. I'm sure
10   in her own way built something that is very unique         10   there were some.
11   and that I think should be -- should receive the --        11      Q.       Is Ford Foundation funding prestigious
12   you know, or would be nice if it would receive the         12   like the federal grants?
13   kind of credit -- the tools to do that.                    13      A.       It's -- it's a little more tricky for
14      Q.     What is it that she's built? How would           14   us -- for the department because they -- if I
15   you describe it?                                           15   remember correctly, they don't pay tuition. So they
16      A.     She has devised a field of research that         16   provide some funding, but then we -- the department
17   is -- that didn't really exist to that degree before       17   still has to provide additional money so they're --
18   she went into that and has been quite productive           18   they're in between.
19   in -- in that field. And you know, part of her work        19      Q.       Does she have some grad students funded
20   is -- sort of straddles the boundaries to advocacy         20   through Ford?
21   which sometimes makes her a somewhat more tricky           21      A.       I mean, I don't -- I really don't know.
22   proposition, when you view people just in terms of         22      Q.       Okay. So what ultimately happened in the
23   scientific productivity.                                   23   Dare Baldwin situation?
24             And that's where, you know, some people          24      A.       That -- after a lot of back and forth and
25   might -- not everybody might see it as exactly as          25   me, you know, advocating as much as I thought would




                                                    ccreporting.com
                                                                                    Ex. B, Page 15 of 19
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                       Document
                                                      Ulrich83-2
                                                              MayrFiled 01/04/19                    Page 16 of 19
                                                      Volumes 1 & 2
                                                             197                                                              199

1    make sense in this case, Hal Sadofsky came around             1                    (Recess: 3:03 to 3:14 p.m.)
2    and offered a $10,000 raise and -- but with the               2                    THE VIDEOGRAPHER: We're back on the
3    expectation that she then withdraws from the                  3    record at 3:14 p.m.
4    Cambridge offer -- or from the Cambridge competition          4                    (Deposition Exhibit 20
5    because, I mean, that's -- that's usually what comes          5                    marked for identification.)
6    with a preemptive offer, that you don't stick around          6    BY MS. MIDDLETON:
7    and make -- what happens, but she wasn't willing to           7       Q.     So next on our retention list is another
8    do that. And she didn't end up getting that offer.            8    retention negotiation with Phil Fisher in 2017.
9                      (Reporter clarification.)                   9    And, yeah, let's hand you Exhibit 20. Feel free to
10      A.       She did not.                                      10   get oriented.
11   BY MS. MIDDLETON:                                             11             Exhibit 20 has a -- starting at the bottom
12      Q.       And she ultimately didn't -- so she               12   of the first page, February 2nd, 2017, email from
13   ultimately didn't get any raise.                              13   Phil Fisher to you talking about Nick Allen's
14      A.       No.                                               14   retention process. And he says about halfway
15      Q.       And then one thing I forgot to ask you            15   through that paragraph (reading): It may
16   about Nick Allen.                                             16     have some impact on my own retention
17                     (Deposition Exhibit 19                      17     decision-making.
18                     marked for identification.)                 18             Can you give me some context for that
19   BY MS. MIDDLETON:                                             19   comment? What was going on here that Phil Fisher
20      Q.       Is Exhibit 19 the final agreement with            20   thought that Nick Allen's retention had some impact
21   Nick Allen in connection with his 2017 retention?             21   on his own retention decision-making?
22      A.       Uh-huh. Yes.                                      22      A.     Well, it was --
23      Q.       Would you have supported Professor Allen's        23                   MS. BARRAN: Objection. Asks for him
24   center idea even without a competing offer?                   24   to speculate about what's on somebody else's mind.
25      A.       Whether or not I would have supported it          25   Go ahead and answer if --

                                                             198                                                              200

1    is sort of besides the point. Nobody would have               1                    MR. MORALES: Join in that objection.
2    moved $400,000 without a competing offer.                     2                    MS. BARRAN: -- to the extent that you
3       Q.       And in Point 5 of this letter it talks            3    can.
4    about noncourse buyout time charged to NIH grants.            4       A.     Yeah. I alluded to that a little bit --
5                Can you explain that to me?                       5    that -- that the -- they perceived each other as
6       A.       Not really. It's a very, very tricky              6    very important colleagues.
7    thing that the university does. Not just -- not in            7    BY MS. MIDDLETON:
8    Nick Allen's case alone. It's just -- it's a --               8       Q.     What was your understanding at this
9    it's -- I'm sure you're also talking to Hal                   9    point -- so February of 2017 -- of Phil Fisher's own
10   Sadofsky. I think he can --                                   10   retention situation?
11      Q.       I am.                                             11      A.     I knew that he was under consideration for
12      A.       -- give you a much better --                      12   a director position at the -- some Harvard institute
13      Q.       Okay.                                             13   for the developing child or something like that.
14      A.       -- account of how exactly that works.             14   And he was heading there or already at that point
15      Q.       Fair enough.                                      15   was there on sabbatical. And so there -- there was
16      A.       Yeah.                                             16   a real concern where -- that he simply basically was
17                     MS. MIDDLETON: So I'm told we have          17   going to go there and stay there.
18   five minutes to go so why don't we take a break.              18      Q.     Was that a different position than the one
19                     THE WITNESS: Five minutes?                  19   he'd --
20                     MS. MIDDLETON: On the video.                20      A.     Somewhat different position, yeah.
21                     THE WITNESS: Oh.                            21      Q.     So just to finish the question --
22                     MS. MIDDLETON: We just need to change       22      A.     Yeah. Sorry.
23   the tape.                                                     23      Q.     -- the one he'd been considered for in
24                     THE VIDEOGRAPHER: Stand by, please.         24   2015?
25   We're going off the record at 3:03 p.m.                       25      A.     Yes. It's my understanding that it's a




                                                      ccreporting.com
                                                                                       Ex. B, Page 16 of 19
                                                               Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                   Document
                                                  Ulrich83-2
                                                          MayrFiled 01/04/19                    Page 17 of 19
                                                    Volumes 1 & 2
                                                          201                                                               203

1    different position.                                        1       Q.       -- as part of his request. How did you
2       Q.     Okay. But both were at Harvard?                  2    respond to that?
3       A.     Yeah.                                            3       A.       Not -- independently of actual retention
4       Q.     He mentions in this email PSI changes he's       4    constellation. So Jennifer Pfeiffer around that
5    been planning to advocate for. What's PSI?                 5    time had her own situation that required responding
6       A.     That's the Prevention Sciences Institute.        6    to, and, you know, those two things interacted to
7       Q.     And what are the changes he's talking            7    some degree because both perceived each other as
8    about as far as you know?                                  8    very important colleagues, but I -- so far nothing
9       A.     I don't exactly remember but his own             9    happened with Elliott, for example.
10   center was part of the Prevention Sciences                 10      Q.       Has anything happened up to today with
11   Institute. And he was not particularly happy with          11   Elliot in terms of a retention?
12   that constellation. So I think the changes that            12      A.       Not recently. I think there was something
13   he's alluding to making his own center being a thing       13   some years back but not -- not in this general
14   on its own rather than being part of some large            14   context here.
15   entity.                                                    15      Q.       Okay.
16      Q.     So did Professor Fisher start to talk with       16                   (Deposition Exhibit 22
17   you around February of 2017 about another retention        17                   marked for identification.)
18   negotiation?                                               18   BY MS. MIDDLETON:
19      A.     Yes.                                             19      Q.       Okay. Exhibit 22. We've moved on to July
20      Q.     Tell me about those discussions.                 20   of 2017. And it looks like Phil Fisher is still
21      A.     Well, they proceeded very slowly because         21   expecting an offer and he sets out those terms
22   Harvard moved very slowly, but he eventually got an        22   there.
23   offer, an actual offer from Harvard that was, you          23      A.       Uh-huh.
24   know, very -- very strong. And he and his wife were        24      Q.       Do you recall whether at this time in July
25   both in Harvard -- in Harvard and Boston at that           25   of '17 Jennifer Pfeiffer had her offer from UT

                                                          202                                                               204

1    time so you have to take that very seriously.              1    Austin?
2              He -- his request was not for more salary        2       A.       Yes. I think so. I'm pretty sure that
3    at this point but he wanted to -- wanted to have           3    was already in the making, but I'm not -- I'm not a
4    support for the center as a standalone being.              4    hundred percent because I know that I had to deal
5       Q.     Uh-huh.                                          5    with the Jennifer Pfeiffer situation out of my own
6                   (Deposition Exhibit 21                      6    vacation, and so that was around sometime in July,
7                     marked for identification.)               7    so it must have been around that time.
8    BY MS. MIDDLETON:                                          8       Q.       Okay. And he says at No. 6 (reading):
9       Q.     So I've handed you Exhibit 21 which has an       9      Other standard retention details regarding
10   April 5th, 2017 --                                         10     my salary, research funds, et cetera.
11      A.     Uh-huh.                                          11               At some point did he ask for a salary
12      Q.     -- email that apparently he sent to you.         12   increase?
13   Do you recall receiving this email?                        13      A.       He actually never did.
14      A.     From Berkman? Vaguely.                           14                   (Deposition Exhibit 23
15      Q.     So this is essentially his request for           15                   marked for identification.)
16   ongoing support for his center?                            16   BY MS. MIDDLETON:
17      A.     Uh-huh. Uh-huh.                                  17      Q.       And Exhibit -- is Exhibit 23 the final
18      Q.     That was a yes?                                  18   offer that was made to Phil Fisher?
19      A.     Yes. Sorry.                                      19      A.       I think so. I emphasize that most of the
20      Q.     I notice at the bottom of page 2 he              20   negotiations around that I was in part initially --
21   includes in his request preemptive retention offers        21   most of those happened really between the president
22   to Jen -- is that Jen Pfeiffer --                          22   and the provost -- between Phil Fisher and the
23      A.     Uh-huh.                                          23   provost and the president directly. I had very
24      Q.     -- and Elliott Berkman --                        24   little involvement in that so I'm --
25      A.     Uh-huh -- yes.                                   25      Q.       Do you know if any department money is




                                                    ccreporting.com
                                                                                    Ex. B, Page 17 of 19
                                                            Decl. of P. Barran in Support of Reply Memo
       Case 6:17-cv-00448-MC                    Document
                                                   Ulrich83-2
                                                           MayrFiled 01/04/19                    Page 18 of 19
                                                    Volumes 1 & 2
                                                           305                                                               307

1       A.      A post doc who was employed on that grant        1          A.    Yes. I'm not exactly sure how you would
2    and so he had these supervisory functions that got          2    want to do that, but in principle it is a factor
3    him out of the bargaining unit.                             3    that needs to be considered. I mean -- and it's, of
4    BY MS. BARRAN:                                              4    course, more important when it comes to late entries
5       Q.      And supervised people the same way, for          5    like Nick Allen. It's maybe a little bit less of a
6    example, that Nick Allen and Phil Fisher                    6    factor for just the regular -- when you start hiring
7    supervised --                                               7    people on the assistant professor level.
8       A.      I assume so, yes.                                8          Q.    Okay. That's all I have. Thank you,
9       Q.      Okay. When -- when these large                   9    Dr. Mayr.
10   research -- research dollars come in, is it the case        10         A.    Okay.
11   that the amount of the indirect costs for the large         11
12   grants can actually pay for the retention increase          12                         EXAMINATION
13   that you're making to some of the faculty member            13   BY MS. MIDDLETON:
14   bringing -- faculty members bringing them in?               14         Q.    I just have one follow-up. You mentioned
15      A.      Yes.                                             15   a review process of Nick Allen just a few weeks ago.
16      Q.      So if you have a highly productive grant         16   What was that --
17   submitter, it's -- it's in your view worth paying           17         A.    It was not a review process of Nick Allen.
18   extra money to them because they can even bring in          18   It was we -- all departments of -- on campus were
19   more than your salary.                                      19   asked to provide sort of a department-wide metrics
20      A.      Yes.                                             20   or -- it's a long story actually, and I don't think
21      Q.      You were asked some questions about Dare         21   you want to hear the whole story, but it's --
22   Baldwin's retention offer. Did you have a sense             22   it's -- it was a department level response to a
23   that she just asked for it too soon when she was one        23   request for how the department evaluates itself.
24   of four rather than when she was closer?                    24               And we -- instead of just providing a
25      A.      She would have -- you know, it's -- I'd          25   single number -- people didn't want to do that. We

                                                           306                                                               308

1    have to speculate, but I think she would have stood         1    provided a -- more like a holistic statement of how
2    a better chance as the single, lone remaining               2    our department is doing overall, and then just
3    candidate.                                                  3    listed all the products, all the manuscripts for the
4       Q.      Can you think of anybody in the department       4    entire department.
5    who has been deciding compensation that affects             5                But in doing so, I couldn't help noticing
6    Jennifer Freyd that you think has discriminated             6    that one of our faculty contributed like two or
7    against her because she's a woman?                          7    three times as much as the next best on the list.
8       A.      No. And on the contrary, I -- you know,          8    And that was Nick Allen.
9    if -- I know that over the years -- and it may only         9          Q.    Uh-huh. And is it correct that people go
10   have happened twice when there was an opportunity,          10   in and out of the bargaining unit?
11   but when there was an opportunity for equity raises,        11         A.    It -- yes, it is. It happens with -- you
12   there was always an attempt made to do something for        12   know, you -- you can have a grant and be in the
13   Jennifer Freyd.                                             13   bargaining unit until you hire an individual who can
14      Q.      In -- going back to the charts you had           14   be in the bargaining unit. Then you need to go out.
15   testified about the substantial of fact that                15         Q.    And if that grant ends, then you're back
16   starting salaries and the increase in starting              16   in?
17   salaries can have on compensation comparisons. Do           17         A.    Then you're back in, and so you go in and
18   you remember that testimony?                                18   out.
19      A.      Uh-huh.                                          19         Q.    Got it. I have nothing further.
20      Q.      If you were going to do a full scale study       20                  MS. BARRAN: Okay. Dr. Mayr will read
21   to determine whether there was bias in the                  21   and sign, please. And I don't have anything further
22   department, would you want to correct for the fact          22   either.
23   that some people came in and started at higher              23                  MS. MIDDLETON: Thank you.
24   salaries simply because of the time that had                24                  THE VIDEOGRAPHER: Okay. Stand by,
25   elapsed?                                                    25   please. This concludes the deposition of Ulrich




                                                    ccreporting.com
                                                                                     Ex. B, Page 18 of 19
                                                             Decl. of P. Barran in Support of Reply Memo
                                          Case 6:17-cv-00448-MC                    Document
                                                                                      Ulrich83-2
                                                                                              MayrFiled 01/04/19                 Page 19 of 19
                                                                                      Volumes 1 & 2
                                                                                             309

                                   1    Mayr. The time is 5:58 p.m.                                1    Ulrich Mayr
                                   2                 (The deposition was concluded                 2    Freyd v. University of Oregon, et al.
                                   3                     at 5:58 p.m.)                             3    June 13th, 2018
                                   4                                                               4
                                   5                                                               5    PAGE/LINE.....................................CHANGE
                                   6                                                               6    |___________________________________________________
                                   7                                                               7    |___________________________________________________
                                   8                                                               8    |___________________________________________________
                                   9                                                               9    |___________________________________________________
                                   10                                                              10   |___________________________________________________
                                   11                                                              11   |___________________________________________________
                                   12                                                              12   |___________________________________________________
                                   13                                                              13   |___________________________________________________
                                   14                                                              14   |___________________________________________________
                                   15                                                              15   |___________________________________________________
                                   16                                                              16   |___________________________________________________
                                   17                                                              17
                                   18                                                              18       I declare under penalty of perjury that the 309
                                   19                                                              19   pages of the transcript referenced above are true
                                   20                                                              20   and correct except for such corrections as noted.
                                   21                                                              21       Executed this ...... day of ............, 2018.
                                   22                                                              22
                                   23                                                              23           |..............................|
                                   24                                                              24                      ULRICH MAYR
                                   25                                                              25

                                                                                             310

                                   1    STATE OF OREGON      )
                                   2                         )   ss.
                                   3    County of Lane       )
                                   4
                                   5        I, Deborah M. Bonds, CSR-RPR, a Certified
                                   6    Shorthand Reporter for the State of Oregon, certify
                                   7    that the witness was sworn and the transcript is a
                                   8    true record of the testimony given by the witness;
                                   9    that at said time and place I reported all testimony
                                   10   and other oral proceedings in the foregoing matter;
                                   11   that the foregoing transcript consisting of 309
                                   12   pages contains a full, true and correct transcript
                                   13   of the proceedings reported by me to the best of my
                                   14   ability on said date.
                                   15       If any of the parties or the witness requested
                                   16   review of the transcript at the time of the
                                   17   proceedings, correction pages have been inserted.
                                   18       IN WITNESS WHEREOF, I have set my hand and CSR
                                   19   seal this 25th day of June 2018, in the City of
                                   20   Eugene, County of Lane, State of Oregon.
                                   21
                                   22


                                   23   Deborah M. Bonds, CSR-RPR
                                   24   CSR No. 01-0374
                                   25   Expires September 30, 2020




                                                                                      ccreporting.com
                                                                                                                       Ex. B, Page 19 of 19
                                                                                               Decl. of P. Barran in Support of Reply Memo
Powered by TCPDF (www.tcpdf.org)
